 FOOTE & DAVIES, INC.Foote & Davies, Inc. and Carpenters District Coun-cil of Atlanta and Vicinity for and on behalf ofIndustrial Local Union No. 2546, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO. Case 10-CA-1855416 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANUpon a charge and amended charge filed on 22and 28 September 1982, respectively, by CarpentersDistrict Council of Atlanta and Vicinity for and onbehalf of Industrial Local Union No. 2546, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,' herein called the Union, both ofwhich were duly served on Foote & Davies, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 10, issued a complainton 7 October 1982 against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charges and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on 2 July 1982,following a Board election in Case 10-RD-742, theUnion was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;2and that,commencing on or about 21 September 1982, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On 20 October 1982, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On 18 October 1982 counsel for the GeneralCounsel filed directly with the Board a Motion forI A motion to amend the complaint was filed with the Board on 3 Jan-uary 1983 and duly served on the parties. The motion seeks to correct aninadvertent error in the designation of the Union wherein the word "In-dustrial" was omitted; the motion is hereby granted.aOfficial notice is taken of the record in the representation proceeding,Case 10-RD-742, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA, as amended.267 NLRB No. 36Summary Judgment. Subsequently, on 22 Novem-ber 1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits its refusal to bargain but challenges theUnion's certification on the basis that the Boarderred in certifying the Union as the exclusive bar-gain;ng representative of Respondent's employees.In the Motion for Summary Judgment, counsel forthe General Counsel alleges, first, that Respondentseeks to relitigate issues previously considered inthe underlying representation case and, second,that no factual issues in the case warrant a hearing.Our review of the record herein, including therecord in Case 10-RD-742, discloses, inter alia,that pursuant to a Decision and Direction of Elec-tion, an election was conducted among the employ-ees in a unit stipulated by the parties on 30 June1981, and the tally of ballots furnished the partiesafter the election showed 15 votes cast for and 14votes cast against the Union. There were sevenchallenged ballots, a sufficient number to affect theresults of the election. The Union filed timely ob-jections to conduct affecting the election. On 13August 1981 the Acting Regional Director issuedhis Supplemental Decision and Order in which heoverruled all objections, overruled four challenges,sustained one challenge, and ordered a hearing onthe remaining two challenges if they remained de-terminative.On 21 August 1981 the Union filed a request forreview with the Board. On I September 1981 Re-spondent filed a motion to dismiss the Union's re-quest for review claiming a procedural error inservice. The Union, in turn, filed a supplementalbrief in support of its request for review. On 13October 1981 the Board denied Respondent'smotion and denied the Union's request for review.A revised tally was served on the parties on 21 Oc-tober 1981, showing 16 for and 17 against theUnion with the 2 remaining challenged ballotsbeing determinative.On 21 October 1981 the Acting Regional Direc-tor issued a notice of hearing concerning the re-197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaining challenged ballots. The hearing was heldon 13 and 17 November 1981. On 24 December1981 the Hearing Officer's report issued. The Hear-ing Officer recommended that the challenge toWhiteford Maulden's ballot be sustained, and thechallenge to Lanny Wiley's ballot be overruled.Thereafter, the Union filed exceptions to the Hear-ing Officer's recommendation that Maulden befound ineligible to vote, and Respondent filed ex-ceptions to the report with regard to Wiley. Eachparty filed an answering brief in response to the ex-ceptions of the other party. On 15 June 1982 theBoard issued a Decision and Direction3to openchallenged ballots reversing the Hearing Officerwith regard to Maulden, and adopting her recom-mendation with regard to Wiley.On 22 June 1982, in accordance with the Board'sDecision, a revised tally was issued showing 18votes for and 17 votes against the Union with noremaining challenged ballots. On 25 June 1982 Re-spondent filed objections to the revised tally claim-ing that the Board's Decision did not include aruling on its exceptions concerning Lanny Wiley.In response to Respondent's motion, the Unionfiled a motion to dismiss and a motion for attor-ney's fees claiming that Respondent's motion wasfrivolous as the Board's Decision adopted theHearing Officer's report as modified and was basedon a consideration of all exceptions filed. Respond-ent filed a reply to the Union's objection and mo-tions. On 2 July 1982 the Regional Director issueda Second Supplemental Decision and Certificationof Representative overruling Respondent's objec-tion to the revised tally.On 14 July 1982 Respondent requested review ofthe Regional Director's Second Supplemental De-cision claiming that the Regional Director erred inconcluding that the Board had considered Re-spondent's exceptions in making its decision. TheUnion filed a brief in opposition to the request forreview which Respondent answered in a subse-quently filed brief. On 3 September 1982 the Boarddenied the request for review stating that in its ear-lier Decision it did consider Respondent's excep-tions. The Board also denied the Union's motionfor attorney's fees finding it to be without merit.On 7 September 1982 and again on 20 September1982 the Union, by letter, requested that Respond-ent recognize and bargain collectively with it. On21 September 1982 Respondent, by letter, refusedto bargain with the Union. In its answer to thecomplaint, Respondent admits that it had refused tobargain collectively with the Union. In its responseto the Notice To Show Cause, Respondent offersas an affirmative defense the same argument ita 262 NLRB 238.made in the representation proceeding concerningthe challenged ballots of Wiley and Maulden. Inaddition, it contends that the Union's name in thecharge and complaint is different from the certifi-cation and that difference should be the basis fordenying the Motion for Summary Judgment. Asnoted earlier, the counsel for the General Counselmoved the complaint be amended to correct the in-advertent error with regard to the Union's designa-tion which occurred in the first charge but whichwas corrected in the second amended chargeserved on Respondent on 27 September 1982. Asthe Board has granted the General Counsel'smotion to amend the current complaint to make itconsistent with the amended charge, we find Re-spondent's argument concerning it to be withoutmerit. Its other argument concerning the chal-lenged ballots has been fully litigated in the under-lying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.5On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with anoffice and place of business in Doraville, Georgia,4 See Pittsburgh Plate Glass Co. v. N.L.R.R., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).5 Chairman Dotson did not participate in the prior proceedings in thismatter. Had Chairman Dotson participated, he would have not allowedthe employees who had obtained permanent employment to vote in thiselection. Chairman Dotson does not agree with the rationale set forth bythe Board in the prior proceedings in allowing certain employees to voteand disallowing the vote of another employee. Consequently, ChairmanDotson would adopt a simple rule concerning voter eligibility and wouldnot allow employees who had obtained permanent employment to vote ina representation election of a former employer. The issue would be deter-mined upon whether the employee had actually obtained other perma-nent employment and not just interim employment pending recall to theformer job.198 FOOTE & DAVIES, INC.where it prints commercial brochures. During thepast calendar year, a representative period, Re-spondent sold and shipped from its Doraville,Georgia, facility finished products valued in excessof $50,000 directly to customers located outside theState of Georgia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDCarpenters District Council of Atlanta and Vi-cinity for and on behalf of Industrial Local UnionNo. 2546, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All maintenance employees and carpentersemployed by the Respondent at its Doraville,Georgia, facility but excluding all employeescurrently covered by collective bargainingcontract(s); all production employees, includ-ing those employees performing maintenancework incident to production functions; allmaintenance employees employed in the typo-graphical departments, mailing department,and building and grounds department, officeclerical employees, plant clerical employees,technical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn 30 June 1981 a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton 2 July 1982, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about 7 September 1982, andat all times thereafter, including 20 September1982, the Union has requested Respondent to bar-gain collectively with it as the exclusive collective-bargaining representative of all the employees inthe above-described unit. Commencing on or about21 September 1982, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for col-lective bargaining of all employees in said unit.Accordingly, we find that Respondent has, since21 September 1982, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Co., Inc., 136NLRB 785 (1962); Lamar Hotel, 140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Co., 149199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).The Board, upon the basis of the foregoing find-ings of fact and the entire record, makes the fol-lowing:CONCLUSIONS OF LAW1. Foote & Davies, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Carpenters District Council of Atlanta and Vi-cinity for and on behalf of Industrial Local UnionNo. 2546, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All maintenance employees and carpentersemployed by the Respondent at its Doraville,Georgia, facility but excluding all employees cur-rently covered by collective bargaining contract(s);all production employees, including those employ-ees performing maintenance work incident to pro-duction functions; all maintenance employees em-ployed in the typographical departments, mailingdepartment, and building and grounds department,office clerical employees, plant clerical employees,technical employees, professional employees,guards and supervisors as defined in the Act, con-stitute 3 unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since 2 July 1982 the above-named labor orga-nization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about 21 September 1982,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Foote & Davies, Inc., Doraville, Georgia, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Carpenters DistrictCouncil of Atlanta and Vicinity for and on behalfof Industrial Local Union No. 2546, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All maintenance employees and carpentersemployed by the Respondent at its Doraville,Georgia, facility but excluding all employeescurrently covered by collective bargainingcontract(s); all production employees, includ-ing those employees performing maintenancework incident to production functions; allmaintenance employees employed in the typo-graphical departments, mailing department,and building and grounds department, officeclerical employees, plant clerical employees,technical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Doraville, Georgia, facility copiesof the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."200 FOOTE & DAVIES, INC.days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Carpenters District Council of Atlantaand Vicinity for and on behalf of IndustrialLocal Union No. 2546, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All maintenance employees and carpentersemployed by the Employer at its Doraville,Georgia, facility but excluding all employeescurrently covered by collective bargainingcontract(s); all production employees, in-cluding those employees performing mainte-nance work incident to production func-tions; all maintenance employees employedin the typographical departments, mailingdepartment, and building and grounds de-partment, office clerical employees, plantclerical employees, technical employees,professional employees, guards and supervi-sors as defined in the Act.FOOT & DAVIES, INC.201